ORDER
By order dated August 8,1996, Wilson S. Sheldon, Esquire, was appointed pursuant to Paragraph 33, of Rule 413, SCACR, to protect the interests’ of Mr. Moore’s clients. Mr. Moore’s daughter, Sheryl Moore Ingram, Esquire, now seeks to be substituted for Mr. Sheldon as the appointed attorney.
IT IS ORDERED that Wilson S. Sheldon, Esquire, is relieved of further responsibility in this matter.
IT IS FURTHER ORDERED that Sheryl Moore Ingram, Esquire, is hereby appointed to assume responsibility for Mr. Moore’s client files, trust account(s), escrow account(s), operating account(s), and any other law office accounts Mr. Moore may have maintained. Ms. Ingram shall take action as required by Paragraph 33, Rule 413, SCACR, to protect the interests of Mr. Moore’s clients and may make disbursements from Mr. Moore’s trust, escrow, and/or operating account(s) as are necessary to effectuate this appointment.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of Stephen R. Moore, Esquire, shall serve as notice to the bank or other financial institution that Sheryl Moore Ingram, Esquire, has been duly appointed by this Court.
/s/ Ernest A. Finney. Jr.. C.J.
/s/ Jean H. Toal. A.J.
/s/ James E. Moore. A.J.
/s/ John H. Waller. Jr.. A. J.
/s/ E.C. Burnett. III. A.J.